DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 5-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 			Applicant’s Remarks, filed March 9, 2021, are persuasive. Regarding the 35 USC 112 rejection of claim 1, the amendment filed March 9, 2021 corrects the antecedent basis for “the at least one thermoelectric control unit”. Regarding the 35 USC 112 rejection of claim 13, applicant’s Remarks are persuasive. Regarding the 35 USC 103 rejections of claims 1, 2, 5-7 and 9-21, applicant’s Remarks are persuasive. Vrzalik, taken either alone or in combination with Auphan, Brykalski, Bledsoe, Elkins, Augustine, Chandler, Young or Feher, does not anticipate nor make obvious a “mattress pad hose elbow secur[ing] the flexible hose to a side of a mattress… the mattress pad hose elbow [is] operable to slide along the flexible hose” as in independent claims 1, 13 and 19 in combination with the remaining structure of those independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1 is allowable. The restriction requirement between species i-xiv, as set forth in the Office action mailed on May 13, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. May 13, 2020 is fully withdrawn because all pending claims are allowable. Claims 7 and 12, directed to non-elected species are no longer withdrawn from further consideration because claims 7 and 12 require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/12/2021